Title: [September 1772]
From: Adams, John
To: 



      1772. Septr. 22.
      
      
       At Boston. Paid Doctr. Gardiner and took up my last Note to him. I have now got compleatly thro, my Purchase of Deacon Palmer, Coll. Quincy and all my Salt Marsh, being better than 20 Acres, and have paid £250 O.T. towards my House in Boston, and have better than £300 left in my Pockett. At Thirty Seven Years of Age, almost, this is all that my most intense Application to Study and Business has been able to accomplish, an Application, that has more than once been very near costing me my Life, and that has so greatly impaired my Health.
       I am now writing in my own House in Queen Street, to which I am pretty well determined to bring my Family, this Fall. If I do, I shall come with a fixed Resolution, to meddle not with public Affairs of Town or Province. I am determined, my own Life, and the Welfare of my whole Family, which is much dearer to me, are too great Sacrifices for me to make. I have served my Country, and her professed Friends, at an immense Expense, to me, of Time, Peace, Health, Money, and Preferment, both of which last have courted my Acceptance, and been inexorably refused, least I should be laid under a Temptation to forsake the Sentiments of the Friends of this Country. These last are such Politicians, as to bestow all their Favours upon their professed and declared Enemies. I will devote myself wholly to my private Business, my Office and my farm, and I hope to lay a Foundation for better Fortune to my Children, and an happier Life than has fallen to my Share.
       This is the last Training Day for the Year—have been out to view the Regiment, the Cadets, the Grenadiers, the Train &c.—a great Show indeed.
       
        Epitaph.
        Algernon Sidney fills this Tomb,
        An Atheist for disdaining Rome
        A Rebel bold for striving still
        To keep the Laws above the Will
        Of Heaven he sure must needs despair
        If holy Pope be turnkey there
        And Hell him ne’er will entertain
        For there is all Tyrannick Reign
        Where goes he then? Where he ought to go.
        Where Pope, nor Devil have to do.
       
      
      
       
        
   
   There are no Diary entries between 1 July and 22 Sept. 1772. Part of the explanation certainly lies in the press of JA’s legal business. His Office Book for 1770–1774 (MS in MQA) shows that he handled 66 cases in the July term of the Suffolk Inferior Court, and his docket of actions in the August term of the Suffolk Superior Court, which ran well over into September, lists no fewer than 78 continued and new cases in which he was concerned (Adams Papers, Microfilms, Reel No. 183).


       
       
        
   
   On 21 Aug. JA bought of Shrimpton Hunt for £533 6s. 8d. a brick house and lot in South Queen Street “near the Scaene of my Business, opposite the Court House” (Suffolk Deeds, Liber 122, fol. 7). Late in November his family moved in, and it remained their residence until the summer of 1774. See entries of 21 and 28 i.e. 27? Nov., below.


        
   
   Queen Street was that part of present Court Street which curved around from present Washington Street (formerly Cornhill) to Hanover Street; its name was officially changed to Court Street in 1788 (Boston Streets, &c., 1910City of Boston, Street Commissioners, A Record of the Streets, Alleys, Places, Etc., in the City of Boston, Boston, 1910., p. 137, 385). JQA used the front room of this house for his own law office when he began practice, 1790–1791 (JQA to JA, 9 Aug. 1790, Adams Papers).


        
   
   According to a note prepared by HA2 for Samuel F. Bemis (Adams Papers Editorial Files), this property remained in the family until about 1900. After the Civil War the Adams Building, No. 23 Court Street, was erected on the site, and here JQA2 and CFA2 had their Boston offices for many years. The building was torn down when the land passed to the Old Colony Trust Company.


       
       
        
   
   Copied into the Diary at some point between 22 Sept. and 5 Oct. 1772. The rudimentary punctuation of the MS has been retained.


       
      
     